Citation Nr: 0005977	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  96-40 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
January 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1996 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for post-
traumatic stress disorder was denied.

In a February 2000 hearing presentation, the veteran's 
personal representative indicated that, in addition to a 
claim for service connection for PTSD, "service connection 
should also be considered for schizophrenia."  A similar 
claim is raised by the veteran's representative in a July 
1997 statement submitted in lieu of a VA Form 1-646.  The 
Board notes that service connection for schizophrenia was 
denied by means of a January 1979 Board decision.   As the 
issue of whether new and material evidence has been submitted 
to reopen a previously disallowed claim of entitlement to 
service connection for schizophrenia is not before the Board, 
the matter is referred to the RO for further action as 
appropriate. 


FINDINGS OF FACT

Post-traumatic stress disorder is not currently shown.


CONCLUSION OF LAW

A claim for service connection for post traumatic stress 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999);  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

Generally, the three elements of a "well grounded" claim 
are: (1) evidence of a current disability as provided by 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  Service connection for post-traumatic stress 
disorder (PTSD) requires (1) medical evidence establishing an 
accepted diagnosis of the condition, (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and (3) a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304 (f) (1999).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

In the instant case, the evidence does not show that the 
veteran currently has a diagnosis of PTSD.  The evidence 
shows that the veteran has a long history of psychiatric 
problems.  However, while the medical evidence shows various 
diagnoses of character disorders, behavior disorders, 
delusional disorders, alcohol dependency, substance abuse, 
depression, and schizophrenia, the evidence does not show 
that the veteran currently has PTSD.  On the contrary, a 
February 1996 VA examination report indicates that the 
veteran "did not spontaneously report any typical symptoms 
of post-traumatic stress disorder."  The examiner diagnosed 
schizophrenia, paranoid type; poly substance abuse; and 
personality disorder, not otherwise specified and found that 
the veteran did not meet the criteria for PTSD.  
Additionally, an October 1997 addendum to the February 1996 
VA examination report indicates that the veteran's primary 
psychiatric disability is schizophrenia under the guidelines 
presented in both the DSM III-R and the DSM IV.  The addendum 
indicates that "the veteran does not meet [the] diagnostic 
criteria for post-traumatic stress disorder under either 
edition of the Diagnostic and Statistical Manual."  
Accordingly, the Board finds that, based on the medical and 
clinical evidence, a current diagnosis of PTSD is not shown.  

The Board notes the contentions of the veteran that he 
developed psychiatric problems resulting from his active 
military service, and in particular his combat experiences in 
Vietnam.  However, the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion that would establish a 
current diagnosis of PTSD.  In the absence of evidence 
indicating that the veteran has the medical knowledge or 
training requisite for the rendering of clinical opinions, 
the Board must find that his contentions with regard to the 
presence of PTSD to be of no probative value.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As previously stated, the regulations require evidence of a 
diagnosis of PTSD, established by medical evidence.  
38 C.F.R. §  3.304 (f) (1999).  However, the current evidence 
does not show a current diagnosis of PTSD.  Since service 
connection cannot be granted for a disability that is not 
currently shown, the Board must accordingly find that a claim 
for service connection for any such disability is not well 
grounded and therefore must be denied, pursuant to the 
decision of the United States Court of Appeals for Veterans 
Claims (Court), formerly the United States Court of Veteran's 
Appeals, in Edenfield v. Brown, 8 Vet. App. 384 (1995).  See 
also Rabideau v. Derwinski, 2 Vet. App. 141 (1992), and 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).    Likewise, 
the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
PTSD could be granted, as is required under the provisions of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) and 38 C.F.R. 
§ 3.304 (1999).  See also Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992).

The Court has held that, when a claimant fails to submit a 
well-grounded claim under 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999), VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991 & Supp. 1999) to advise the claimant of the evidence 
required to complete his or her application, in circumstances 
in which the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Epps v. Brown, 9 Vet. App. 341 (1996) and McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per curiam).  The 
Board also notes that its duty to assist the veteran in the 
development of her claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999), does not arise until a 
claim is shown to be well grounded.  The Board would also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection, at any 
time.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

